Citation Nr: 0214227	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  00-11 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO )
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served in the Army National Guard (ANG) from 
March 1979 to May 1981, including periods of active duty for 
training (ACDUTRA) from June 1979 to August 1979, and from 
June 1980 to August 1980.  The veteran also had active 
military service from June 1981 to November 1983.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating action of 
the RO.  The veteran perfected a timely appeal to the Board.  
This case was before the Board in March 2001 when it was 
remanded for additional development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.  

2.  The veteran has reported a history of a left ear injury 
during service, as well as excessive noise exposure in 
service.  

3.  A VA medical examiner has opined (accepting the veteran's 
account of acoustic trauma in service) that it is "likely" 
that his left ear hearing loss is related to service. 


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for a left ear 
hearing loss are met.  38 U.S.C.A. §§ 101, 106, 1131, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.6, 3.102, 
3.303, 3.385 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2001).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim and define the obligation of 
VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.159(b), (c)).  

Considering the record in light those changes and given the 
disposition herein, the Board finds that the passage of the 
VCAA and its implementing regulations does not prevent the 
Board from rendering a decision on the claim on appeal at 
this time, as all notification and development action needed 
to render a fair decision on each of the claims on appeal has 
been accomplished.

Through the June 1999 rating decision, January 2000 statement 
of the case, January 2002 supplemental statement of the case 
(SSOC), the March 2001 Board remand and correspondence from 
the RO, the appellant and his representative have been 
notified of the law and regulations governing entitlement to 
the benefit he seeks, the evidence which would substantiate 
his claim, and the evidence which has been considered in 
connection with his appeal.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and provided ample 
opportunity to submit information and evidence.  Moreover, as 
there is no indication that there is any existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, is not here at 
issue.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO also has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims.  The RO has 
obtained statements from lay individuals identified by the 
appellant and arranged for the appellant to undergo a VA 
examination in connection with the claim, most recently at 
the direction of the Board.  The Board notes that neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that is necessary for a fair adjudication of either 
claim that has not been obtained.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without remanding to the RO additional 
notification and/or development action.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

The veteran and his representative contend that he has 
suffered left ear hearing loss as a result of acoustic trauma 
during his active service from June 1981 to November 1983.  
Specifically, the veteran claims that, during training 
exercises, he was exposed to noise from many different types 
of weapons fire without the benefit of hearing protection.  
He further claims that he received medical attention in 
Germany for a left ear injury suffered after exposure to 
heavy artillery fire.  

Service medical records include audiometric tests with normal 
results, but do not include any complaints, findings or 
diagnoses of otolaryngological disorders.  Audiometric 
testing conducted during a March 1979 enlistment examination 
reported threshold hearing levels of 10, 10, 10, 15 and 15 
decibels in the left ear at 500, 1000, 2000, 3000 and 4000 
hertz, respectively.    

Service medical records pertaining to the veteran's period of 
active duty include a May 1981 examination which reported 
threshold hearing levels of 5 decibels in the left ear at 
each of the frequencies.  

An August 1982 reference audiogram, established following 
exposure in noise duties, reported threshold levels of 20, 5, 
5, 5, and 5 decibels in the left ear at 500, 1000, 2000, 3000 
and 4000 hertz, respectively.  

A July 1983 reference audiogram, also noted to have been 
established following exposure in noise duties, reported 
threshold levels of 10, 0, 0, 0, and 0 decibels in the left 
ear at 500, 1000, 2000, 3000 and 4000 hertz, respectively.  
No ENT problem was noted at that time of testing.  

The report of an October 1983 separation examination reported 
threshold levels of 10, 5, 0, 15, and 5 decibels in the left 
ear at 500, 1000, 2000, 3000 and 4000 hertz, respectively.  
On the medical history portion of the examination, the 
veteran reported no ear trouble.  

In May 2001, pursuant to the Board's remand instructions, the 
RO contacted two individuals (non-physicians) identified by 
the veteran as having current information pertaining to his 
claimed left ear hearing loss and requested that they provide 
more specific information.  In statements received later that 
month, the veteran's aunt and cousin indicated that they were 
aware that the veteran had been in the military and had 
complained of hearing loss.  

In a May 2001 letter to the veteran, the RO requested that he 
provide information necessary to obtain any medical records 
pertinent to his claim.  To date, there has been no response 
from the veteran.  

The veteran was afforded a VA audiological examination in 
September 2001 at which time the examiner specifically noted 
that the claims folder was not provided for review.  The 
examiner noted the veteran's complaint of left ear hearing 
loss and difficulty in noisy areas.  The veteran reported a 
history of noise exposure during service, with a specific 
incident during field training in Germany.  According to the 
veteran, two self-propelled guns beside him went off without 
warning, thus he did not have any ear protection.  Post-
service employment included work as a truck driver and 
mechanic, but the veteran indicated that hearing protection 
was used when in noisy areas.  

Audiometric testing reported pure tone air conduction 
thresholds of 30, 30, 30, 60, and 30 in the left ear at 500, 
1000, 2000, 3000 and 4000 hertz, respectively.  A speech 
discrimination score of 98 percent was recorded for the left 
ear.  The examining audiologist characterized the findings as 
showing mild loss in the left ear 
"except for dip" at 3000 and 6000 hertz to moderate loss.   

The report of a September 2001 VA ear disease examination 
included the examiner's review of the claims folder and 
recitation of the veteran's reported history of noise 
exposure during service, including incidents when tank firing 
would occur unexpectedly.  The examiner reviewed and 
commented on the reports of audiometric testing conducted 
during service.  Based on the history and physical 
examination, the examiner commented that "it appears that 
[the veteran] definitely has the history of loud noise 
exposure.  Unfortunately, there is no current audiogram to 
determine whether the intermittent blasts have caused high 
frequency hearing loss of neurologic damage."  The examiner 
recommended that a current audiogram been obtained, but 
opined that "[i]t is, however, likely that [the veteran] 
does have hearing loss based on his history of being exposed 
with unprotected ears" to tank firings during service.   

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1131 (West 1991).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. §§ 3.102, 3.303(d) 
(2001).  Service connection may be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(22)-(24), 106, 1110; 38 C.F.R. 
§§ 3.6, 3.303 (2001).  

The test threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  38 
C.F.R. § 3.385.

The Board notes, however, that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service.  If evidence should sufficiently 
demonstrate a medical relationship between the veteran's in-
service noise exposure and his current disability, it would 
follow that the veteran incurred an injury in service.  
Hensley, 5 Vet. App. at 160, quoting Godfrey v. Derwinski, 2 
Vet. App. 352 (1992).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  In view of the foregoing, and 
with resolution of all reasonable doubt in the veteran's 
favor, the Board finds that the criteria for service 
connection for left ear hearing loss are met.

The veteran claims that his left ear hearing loss is the 
result of exposure to acoustic trauma during service.  His 
service personnel records note that he was an Infantryman.  
Although the service medical records do not include treatment 
records or complaints pertaining to the specific incident 
cited by the veteran or findings which meet the criteria of 
38 C.F.R. § 3.385, those records do include reference 
audiograms which were specifically undertaken following noise 
exposure.  The clinical evidence shows that a left ear 
hearing loss as defined under 38 C.F.R. § 3.385 was diagnosed 
at the September 2001 VA examination and includes the 
examining audiologist's recitation of the veteran's history 
of in-service noise exposure.  The record also includes a VA 
physician's opinion, offered following an examination and 
review of the claims folder and the veteran's reported 
history, that it was likely that the veteran has a hearing 
loss based on acoustic trauma.  Although that examiner was 
apparently unaware of the results of the September 2001 
audiological examination when the opinion was offered, it 
appears that the opinion was predicated on the assumption 
that a current audiogram would be obtained to determine 
whether the veteran had high frequency hearing loss.  The 
September 2001 testing did reveal such findings.  There is no 
medical opinion to the contrary of record.  

In essence, the record includes current medical evidence of 
left ear hearing loss and a medical opinion ostensibly 
linking that hearing loss to service.  Thus, the question is 
whether the veteran's reported history of in-service noise 
exposure, upon which the VA medical opinion was based, is 
deemed credible and supportable by the entirety of the 
evidence.  There is no medical evidence actually establishing 
that the veteran suffered a left ear injury in service or 
that he suffered acoustic trauma as claimed.  The only 
evidence establishing the veteran's service history is that 
provided by the veteran himself.  The Board notes that the 
veteran would very likely have been exposed to weapons fire 
as infantryman in service and reference audiograms conducted 
in service were specifically performed following 
participation in noise activities.  In addition, the veteran 
has been consistent in his claim.  Thus, the Board accepts 
the service history as reported by the veteran. 

On these facts, and with resolution of all reasonable doubt 
in the veteran's favor, the Board finds that the criteria for 
service connection for left ear hearing loss are met.





	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for left ear hearing loss is granted. 



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

